                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

VICTOR SMITH,

        Plaintiff,

v.                                                                                  No. 19-cv-00741 SMV

UNIVERSITY OF NEW MEXICO,
UNIVERSITY OF NEW MEXICO POLICE
DEPARTMENT, TIM MAY, NASHA TORREZ,
PATRICIA YOUNG, and CAITLIN HENKE,

        Defendants.1

                             ORDER TO SUPPLEMENT COMPLAINT

        THIS MATTER is before the Court on Plaintiff’s Civil Rights Complaint Pursuant to

42 U.S.C. § 1983, filed August 12, 2019. [Doc. 1].

        Plaintiff filed his Complaint using the form “Civil Rights Complaint Pursuant to

42 U.S.C. § 1983.” The form instructs Plaintiff to “[i]nclude all facts you consider important,

including names of persons involved, places[,] and dates. Describe exactly how each defendant

is involved.” [Doc. 1] at 3. Where the form prompts Plaintiff to state the “Supporting Facts” for

Count II, Plaintiff wrote, “See Attachments.” Id. There were no attachments filed with the

Complaint.

        Plaintiff shall, no later than September 20, 2019, file a supplement to his Complaint stating

the supporting facts for Count II. Failure to timely file a supplement may result in dismissal of

this case.


1
 Plaintiff does not list Defendants Young and Henke in the caption of his Complaint, but because he lists them as
Defendants later in the Complaint, it appears that he means to sue them as well. See [Doc. 1] at 2, 5.
IT IS SO ORDERED.

                        _________________________________
                        STEPHAN M. VIDMAR
                        United States Magistrate Judge




                    2
